Fourth Court of Appeals
                                 San Antonio, Texas
                                     February 19, 2014

                                    No. 04-14-00001-CR

                                  Daniel James WEEMS,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 38th Judicial District Court, Medina County, Texas
                              Trial Court No. 12-12-11120-CR
                     The Honorable Camile G. Dubose, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION.

       It is so ORDERED on February 19, 2014.


                                              _____________________________
                                              Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of February, 2014.

                                              _____________________________
                                              Keith E. Hottle, Clerk